DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 04/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,119,413; 9,049,879; 9,480,697; 9,616,080; 8,187,647; 8,632,834; 8,993,033 and 10,201,179 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Withdrawn Rejections
The claim objections and 112 rejections set forth in previous office action have been withdrawn in light of Applicant’s amendments. 
The statutory double patenting under 35 USC §101 in view of U.S. Patent Nos. 8,187,647B2, 8,832,834B2, 8,993,033B2, 9,119,143B2 9,526,268B2, 9,049, 879B2,9,.480,697B2, 9,616080B2, 9,937,195B2, and 9,943,098B2 has been withdrawn in light of Applicant’s amendments. 

Allowable Subject Matter
Claim 23-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does
not teach or suggest a composition “consisting” the ingredients as cited in the instant claims. Pearson disclosure makes clear that fruit sugar provides an essential benefit. The importance of fruit sugar to the Pearson composition indicates that other carbohydrates cannot substitute for fruit sugar in the Pearson composition. According to Pearson, non- nutritive sweeteners may be added but fruit sugar is an absolute requirement. Pearson, which has an absolute requirement for fruit sugar, to form the currently claimed composition, which excludes fruit sugar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792